Citation Nr: 1205968	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  02-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, including a tour in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefit sought on appeal. 

In November 2003, the Board remanded this appeal to the RO for further development.  The development was completed and the case was then returned to the Board.  In July 2005, the Board issued a decision denying the Veteran's claim.

The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2006 Joint Motion for Remand (JMR), the parties asked the Court to vacate the July 2005 Board decision.  In a May 2006 Order, the Court granted the JMR.  The appeal was then remanded back to the Board for appellate disposition

In August 2006, the Board again remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The matter has now been returned to the Board for appellate disposition.  However, during that process, the file was lost and in 2010 and was subsequently was reconstructed.  

Throughout his appeal, the Veteran has asserted that he is currently unemployed due to, in pertinent part, his service-connected PTSD.  As the Veteran is already in receipt of a total disability rating based on individual unemployability (TDIU), the Board does not need to address adding a TDIU claim to the Veteran's appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

FINDINGS OF FACT

1.  From January 14, 1999, to July 15, 2011, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

2.  Since July 15, 2011, the Veteran's PTSD has been manifested by occupational and social impairment with symptoms demonstrating reduced reliability and productivity


CONCLUSIONS OF LAW

1.  From January 14, 1999, to July 15, 2011, the criteria for a 70 percent disability rating for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Since July 15, 2011, the criteria for a 50 percent disability rating for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The Veteran seeks an increased rating for his PTSD.  Service connection for this disability was originally granted in a February 1999 Supplemental Statement of the Case (SSOC).  In that SSOC, the RO granted service connection for the Veteran's PTSD and assigned an initial 30 percent disability rating, effective November 7, 1995.  The RO also assigned a 100 percent rating, effective October 6, 1998.  A 30 percent rating was then assigned, effective December 1, 1998.  The Veteran did not appeal this decision.  In April 2001, the Veteran submitted a claim for an increased rating.  A rating decision of July 2001, the subject of this appeal, continued the 30 percent rating.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed February 1999 SSOC granted service connection for the Veteran's PTSD from November 7, 1995.  The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

As noted above, the Veteran is currently in receipt of a 30 percent disability evaluation for his PTSD under DC 9411.  38 C.F.R. § 4.130 from December 1, 1998.

Applicable Law and Regulations
Under the General Rating Formula for Mental Disorders, ratings of 30, 50, 70, and 100 percent are warranted in the following circumstances:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events). [30 percent rating]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships. [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships. [70 percent]


Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and, disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. [100 percent]
38 C.F.R. § 4.130, DC 9411.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluation assigned to the Veteran's disability, the Global Assessment of Functioning (GAF) scores assigned by medical providers throughout the course of this appeal will be discussed.  Throughout his appeal, the Veteran's GAF scores have ranged from 30 to 58.  

A GAF score of 21-30 contemplates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See DSM-IV at 44-47.  A GAF score of 31-40 contemplates some impairment in reality testing or communication (e.g., speech is at time illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Here, the Board finds that a January 14, 1999, VA outpatient treatment record is an informal claim by the Veteran for increased compensation.  The effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).  An exception to this general rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in the disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. § 3.400(o)(2) (2011).  The Veteran filed his formal claim for increased compensation on April 2001.  However, the January 14, 1999, VA outpatient treatment record demonstrates a factually ascertainable increase in the disability.  Thus, the Board will treat this treatment record as an informal claim for benefits, and will award increased compensation back to January 14, 1999.

Increased Rating for PTSD
The Veteran essentially claims that an increased rating is warranted for the service-connected PTSD.  As some of the claims file is missing, the specific contentions are not available for review.  It will be assumed in this decision that the Veteran seeks the highest rating available.  

As will be demonstrated below, the Board finds that the Veteran's overall PTSD symptoms warrant a 70 percent rating from January 14, 1999, to July 15, 2011.  Since July 15, 2011, the symptomatology required for a 50 percent rating is established by the evidence and will be applied.  38 C.F.R. § 4.130, DC 9411.

A review of the records begins with VA outpatient treatment notes showing regular treatment for depression with PTSD.  In January 1999, a VA psychiatrist recommended that the Veteran be placed on "light duty" at his place of employment during his psychiatric treatment.  No justification for this recommendation was provided, but it is noted that he participated in a four-week PTSD program from October 6 through 30, 1998, and was followed on an outpatient basis the following month.  
 
In October 2000, the Veteran was seen by VA treatment for complaints of anxiety, anger, irritability, sleep, occasional nightmares, startle response, and difficulty trusting people.  In January 2001, he reported nightmares two to three times per week.  

During a February 2001 visit with VA, it was observed that Veteran's mood was somber and he had a constricted affect.  Letters dated the same month from the Veteran's VA psychiatrists, one dated in February 2001 and one undated, show the Veteran has PTSD.  The letters indicated that the Veteran should be excused from work involving heavy machinery because of drowsiness caused by his PTSD medication. 

In March 2001, a private social worker determined that the Veteran was unable to maintain healthy relationships because he scares his wife and children with his anger and depression.  The social worker reported that the Veteran has great difficulty at work because of his anger towards supervisors who monitor him too closely.  The Veteran often had to leave his employment area in order to not lose control and hurt someone.  The Veteran also had great difficulty with working cooperatively with co-workers.  He was described as a "loner" by the social worker, who noted that the Veteran avoids people and places.  The social worker diagnosed the Veteran with PTSD, chronic, severe.  The Veteran was assigned a GAF score of 30, which contemplates behavior that is considerable influenced by delusions or hallucinations, or serious impairment in communication or judgment, or inability to function in almost all areas.  

An April 2001 VA treatment report noted an impression of PTSD with improved panic attacks.  

A May 2001 letter from the Veteran's private psychiatrist determined that the Veteran's habit patterns and personality changes upon his return from Vietnam resulted in four failed marriages and multiple job changes.  The Veteran exhibited social and emotional withdrawal.  He developed an angry resistance to supervisory authority on his jobs and troublesome relationships with co-workers.  The letter diagnosed the Veteran with PTSD, chronic, with a GAF score of 45, which contemplates serious symptoms or any serious impairment in social, occupational, or school functioning.  

The Veteran was provided a VA PTSD examination in June 2001.  The Veteran described problems at work, which included complaints of difficulty getting along with his co-workers.  He remarked that he had been moved to work by himself.  He reported that he might not have nightmares for an entire month and then experiences them three or four times in one week, with some about Vietnam.  The Veteran described being startled and 
experiencing intrusive thoughts upon hearing loud noises.  He occasionally avoided crowds.  The Veteran had been married for ten years to his fourth wife.  The Veteran stated that he and his wife were not very close and described the relationship as "up and down".  The Veteran had been employed at the same job for 13 years.  He did not visit with anyone outside of his employment.  At the examination, the Veteran appeared dysphoric and his mood was generally depressed.  There was no gross impairment of memory.  The Veteran was oriented in all spheres.  His insight and judgment were adequate.  The diagnosis was PTSD and a GAF score of 51 was assigned. This score contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The Veteran was afforded a hearing in September 2001 with a Decision Review Officer (DRO).  He testified that his PTSD caused him to miss work and to be late for work.  He reported that he moved to an area in his employment where he can work by himself because he has difficulty getting along with his co-workers.  He had been removed from working on a computer because he had memory problems.  He had nightmares approximately every other night.  He complained of feeling stressed, panicked, angry, and violent. The Veteran testified that the medication prescribed for his PTSD caused drowsiness.  Thus, he was unable to operate the forklift at his job or drive his car when on this medication.  He was offered medical retirement due to his problems at work.  The Veteran's wife testified that his memory was bad, his sleep was poor, and he was verbally abusive.  She also reported that they do not have friends and their socializing is limited to family members. 

When seen by VA in November 2001, the Veteran reported problems with anger control and some violent behavior, usually manifested by road rage.  

While there is a paucity of VA mental health records during 2002, there is one note of September 2002, which refers to symptoms reported during couple's therapy.  During this visit, the Veteran's spouse indicated that the 
Veteran continued to have anger and aggressiveness issues, and that she had to be careful to give her husband space when his PTSD symptoms were worse.  The Veteran reported that he still had trouble sleeping, and experienced intrusive thoughts and dreams of his combat experiences.  He still experienced trouble with his bosses and co-workers, but had learned to back off when trouble brewed and that this helped him to settle down.  

A VA outpatient treatment record dated in October 2003 noted the Veteran's complaints of marital problems.  A GAF score of 45 was assigned. A December 17, 2003, VA treatment report stated that the Veteran was noncompliant with his medication.  However, the examiner noted that his presentation did not suggest significant and acute problems relating to noncompliance.  A GAF score of 45 was assigned.  

During VA treatment on December 22, 2003, the Veteran complained of communication problems with his wife and expressed his fears of losing his job due to a RIF (reduction in force).  He stated that, in the event that he was forced to work in an environment that he could not tolerate because of his PTSD, he would like to have an increase in his PTSD disability compensation to fall back on.  He had an accommodating boss who allowed him to work by himself.  The Veteran stated that his rating should be increased because of the frequent dreams and memories of combat experiences and the difficulty he has being around people.  His wife noted he was increasingly irritable at minor frustrations.  His wife reported that the Veteran was increasingly irritable.  A GAF score of 45 was assigned. 

A March 2004 VA outpatient treatment report noted the Veteran's complaints of continued problems with his work and problems with his eyesight.  The Veteran stated that his vision problems caused him to lose his driver's license and could result in him being unable to work.  The GAF score of 45 was continued. 


At an April 2004 VA treatment visit, the Veteran was legally blind and was continuing to work until he received disability benefits.  He reported that his sleep had not improved.  He slept approximately six hours per night at the most and averaged four hours per night.  He experienced nightmares once or twice per week.  The Veteran's mood was irritable and dysphoric.  His affect was euthymic and constricted.  His judgment and insight were fair.  He was assigned a GAF score of 50. 

At another April 2004 VA treatment visit, the Veteran reported that he was not having increased problems with PTSD.  He continued to have eyesight-related problems.  His GAF score was 45. 

A May 2004 VA medical statement in connection with the Veteran's insurance or disability claim enumerated 14 disabilities, including PTSD, for which he is followed.  The statement notes that the Veteran was having problems handling job stresses because of his "health problems, anxiety, and PTSD." 

A May 2004 report of VA PTSD examination reflects the Veteran's complaint of "sky high" depression.  He initially attributed this depression to his PTSD, but later attributed it mostly to his visual problems.  The Veteran experienced nightmares and intrusive thoughts, usually involving Vietnam, four to five times per week.  Unexpected sounds caused him to jump.  He avoided crowds.  Objective findings revealed no gross impairment in memory.  His speech was within normal limits.  His affect was generally appropriate to content.  His insight and judgment were adequate.  The Veteran was diagnosed with PTSD, and a GAF score of 51 was assigned.  The examiner acknowledged the varying GAF ratings that have been assigned.  He noted that, based upon a review of the Veteran's claims file, there seemed to be a general consensus that the Veteran's true GAF rating was somewhere between 45 and 55, depending on who was doing the rating and when the rating was being done.  The examiner further noted that the Veteran's depression was secondary to his visual problems. 

A September 9, 2004, VA outpatient treatment report reflects that the Veteran was medically retired on June 29, 2004.  His stress level had improved.  He experienced fewer Vietnam-related flashbacks as a result of no longer having job pressures.  The Veteran stated that he was doing "pretty well," but he was having a hard time dealing with losing his vision.  The loss of his vision caused him to fall and prevented him from driving.  He was assigned a GAF score of 45. 

The Veteran was afforded another VA examination in March 2007.  The Veteran had anxiety and panic attacks 3-4 times per week.  He experienced problems with his fourth wife and described the relationship as "on the rocks."  He reported nightmares and intrusive thoughts.  He denied alcohol or drug use.  He experienced "occasional depression."  He was unemployed because of his blindness.  He did not visit with anyone on a daily basis.  The Veteran experienced "occasional suicidal ideation," but denied suicidal intent or homicidal ideation.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran's mood was euthymic.  His affect was appropriate to content.  His thought processes and associations were logical and tight.  He did not have a loosening of associations or confusion.  His memory was "grossly intact."  He was oriented in all spheres.  He did not report hallucinations or delusions.  His insight and judgment were intact.  The VA examiner described the Veteran's symptoms as "mild to moderate."  The Veteran's GAF score was 51.  In regards to the Veteran's PTSD medications, the VA examiner concluded that his medication does not preclude his ability to drive.  Instead, the examiner reported that the Veteran's vision problems precluded his ability to drive.  The examiner also determined that the Veteran's PTSD symptoms do not preclude his employment or his activities of daily living.

Additional VA treatment records dated in May 2011 document the Veteran's mood as "somewhat depressed" and his affect as restricted.  He was casually dressed and groomed.  He stated that things were "okay."  His daughter and granddaughter recently moved away.  He missed them and worried about them, but he talked to his daughter every 1-2 days. 

The Veteran was afforded another VA examination in July 2011.  The Veteran's mood was "up and down."  In regards to his relationship with his son, the Veteran stated that they often disagree and get into arguments.  He had a good relationship with his wife, but stated they sometimes argue because "she tells me what to do."  He also reported being stressed because his daughter had recently moved away.  He described feeling angry, frustrated, and worthless because he could not drive.  The Veteran was unable to drive because of his vision problems.  He reported that he does not like being in large crowds because they make him feel "nervous and jittery."  He was sometimes "jumpy."  He experienced nightmares and insomnia.  He denied alcohol or drug use.  He denied any delusions or hallucinations.  He had "some suicidal ideation," but no plan or intent.  He did not have any homicidal ideation.  

Following a physical examination of the Veteran, the July 2011 VA examiner determined that the Veteran was oriented in all spheres.  His mood was "somewhat depressed," and his affect was appropriate to content.  His speech was normal in respect to rate and rhythm.  His thought processes and associations were logical and tight.  His insight and judgment were fair.  He was casually dressed and groomed.  The Veteran showed some depressive symptoms.  His GAF score was 58.  The VA examiner concluded that the Veteran's PTSD symptoms "mildly" interfered with his social functioning.  The VA examiner also determined that the Veteran's depressive symptoms were attributable to his vision problems, and not his PTSD.

Additional VA treatment records dated in August 2011 documented the Veteran's mood as "somewhat depressed" and his affect as restricted.  He was casually dressed and groomed.  He stated that things were "okay."  He described being proud of his children and missing his granddaughter.  No suicidal or homicidal ideations were noted.

In this case, the Veteran's overall PTSD symptoms warrant a 70 percent rating from January 14, 1999, to July 15, 2011.  During this period, the medical evidence, combined with the Veteran's subjective reports of his PTSD symptoms, indicates that the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  The following paragraphs demonstrate the symptoms shown by the Veteran that more closely approximate a 70 percent rating.  

Specifically, as for near-continuous panic or depression, the Veteran reported experiencing anxiety in October 2000.  In February 2001, he presented with a somber mood.  In April 2001, the Veteran described having panic attacks.  In September 2001, the Veteran testified that he felt panicked.  In May 2004, the Veteran complained of "sky high" depression.  In March 2007, he had anxiety and panic attacks 3-4 times per week.  

As for impaired impulse control, in October 2000, the Veteran experienced anger and irritability.  In November 2001, he reported problems with anger control and some violent behavior, usually manifested by road rage.  In September 2001, the Veteran testified that he felt violent.  In December 2003, the Veteran's wife complained of his increasing irritability.  In April 2004, the Veteran's mood was described as irritable by a VA physician.  In April 2004, the Veteran's judgment and insight were fair.  In May 2004, his insight and judgment were "adequate."  Symptoms of this nature were not prevalent in the March 2007 examination report.  

As for difficulty in adapting to stressful circumstances (such as a work setting), in a January 14, 1999, treatment record, a VA psychiatrist recommended that the Veteran be placed on "light duty" at his employment because of his current psychiatric treatment.  In March 2001, a private social worker determined that work was difficult for the Veteran because he got angry with supervisors who monitored him too closely.  The Veteran often had to leave his employment area in order to not lose control and hurt someone.  The Veteran also had great difficulty with working cooperatively with co-workers.  A May 2001 private psychiatrist determined that the Veteran's PTSD symptoms caused his multiple job changes.  The May 2001 psychiatrist concluded that the Veteran had an angry resistance to supervisory authority and had troublesome relationships with his co-workers.  In June 2001, the Veteran complained of difficulty getting along with his co-workers and stated that he had been moved to work by himself.  In September 2001, the Veteran testified that his PTSD caused him to miss work and to be late for work.  He reported that he moved to an area in his employment where he can work by himself because he has difficulty getting along with his co-workers.  In March 2004, the Veteran complained of difficulties at work.  In May 2004, the Veteran was having problems handling job stresses because of his anxiety and PTSD.  By March 2007, the Veteran was no longer working or driving.  
   
As for the inability to establish and maintain effective relationships, the Veteran has been divorced three times.  In October 2000, he had difficulty trusting people.  In March 2001, the Veteran was unable to maintain healthy relationships because he scared his wife and children with his anger and depression.  He was described as a "loner" by a social worker in March 2001, who noted that the Veteran avoided people and places.  In May 2001, the Veteran exhibited social and emotional withdrawal.  A May 2001 private psychiatrist concluded that the Veteran's PTSD symptoms caused his failed marriages.  In June 2001, the Veteran complained of occasionally avoiding crowds.  The Veteran and his fourth wife were not very close, and he 
described the relationship as "up and down."  The Veteran did not visit with anyone outside of his employment.  In September 2001, his wife testified that he was verbally abusive.  She also reported that they did not have friends, and their socializing was limited to family members.  In October 2003 and December 2003, the Veteran complained of marital problems.  In May 2004, the Veteran avoided crowds.  In March 2007, he reportedly did not visit with anyone on a daily basis, but described his relationship with his wife as "on the rocks."  

Further, the Veteran's GAF scores ranged from 30 to 51 during this period, which contemplates moderate to serious symptoms.  See DSM-IV at 44-47.  

For all of these reasons, the Board finds the Veteran's symptoms of PTSD more approximated a 70 percent disability evaluation is warranted for the Veteran's PTSD, from January 14, 1999, to July15, 2011.  38 C.F.R. § 4.130, DC 9411.

However, during the period of January 14, 1999, to July 15, 2011, a higher rating of 100 percent is not warranted as that disability rating requires evidence of total occupational and social impairment.  The evidence of record during this period establishes that the Veteran has difficulties with his employment due to his PTSD symptoms.  However, the evidence of record does not establish that the Veteran has total occupational and social impairment due to symptoms like those described under diagnostic code 9411.  The Veteran's disability benefits records from the Social Security Administration (SSA) establish that the Veteran is currently unemployed due to his blindness.   In regards to social impairment, the evidence of record establishes that the Veteran was married and, although he had marital problems during the described period, the evidence of record does not establish that the Veteran is totally incapable of establishing social relationships.  Nowhere in the record are there symptoms such as gross impairment in thought processes of communication.  He never reported persistent delusions or hallucinations, persistent danger of hurting 
himself or others, (although it has been acknowledged that he had scared his immediate family in the past), or the like.  This evidence is also supported by the GAF scores which never fell below 30, in which case would have been indicative of and supportive of 100 percent rating.  The Veteran's occupational and social impairment during this period is most appropriately rated at 70 percent disabling.

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports regarding his PTSD symptoms.  However, none of the criteria required for a 100 percent disability rating were diagnosed or objectively noted during this period.  The treatment notes of record similarly do not provide objective support for a higher disability rating.  Id.

Therefore, based upon these findings and following a full review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximates a 100 percent evaluation from January 14, 1999, to July 15, 2011.  38 C.F.R. § 4.130, DC 9411.  For all of these reasons, the Board finds a 70 percent disability evaluation is warranted for the Veteran's PTSD, from January 14, 1999, to July 15, 2011.  Id.

Since July 15, 2011, the Board finds that the medical evidence, combined with the Veteran's subjective reports of his PTSD symptoms, indicates that the Veteran's PTSD meets the requirements for a 50 percent rating.  His PTSD has caused occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

As for a flattened affect, VA treatment notes in May and August 2011 show that the Veteran had a restricted affect, and was somewhat depressed.

In regards to panic attacks, none were reported in the 2011 VA records.  

As for impaired judgment and abstract thinking, the Veteran's insight and judgment were fair at the July 2011 VA examination.  

As for disturbances of motivation and mood, in March 2007, the Veteran experienced occasional depression.  In May 2011, the Veteran's mood was "somewhat depressed."  In July 2011, the Veteran's mood was "up and down" and "somewhat depressed."  In August 2011, his mood was again "somewhat depressed."

As for difficulty in establishing and maintaining effective social relationships, in July 2011, the Veteran stated that he often disagreed and get into arguments with his son and wife.  He was stressed because his daughter had recently moved away.  He did not like being in large crowds because they made him feel "nervous and jittery."  

Further, the Veteran's GAF score was elevated at 58 which contemplates moderate symptoms.  See DSM-IV at 44-47.  

For all of these reasons, the Board finds a 50 percent disability evaluation is warranted for the Veteran's PTSD since September 9, 2004.  38 C.F.R. § 4.130, DC 9411.

A higher rating of 70 percent is not warranted as that disability rating requires evidence of occupational and social impairment with deficiencies in most areas.  These symptoms are not documented in the medical evidence of record.  Specifically, in regards to occupational impairment, the evidence of record establishes that the Veteran is unable to drive because of his nonservice-connected blindness.  The Veteran's disability benefits records from the SSA establish that the Veteran is currently unemployed due to his blindness.  In regards to social impairment, the evidence of record establishes the Veteran is currently married and has been for over 10 years.  He has close relationships with his children and granddaughter despite some arguments.  Additionally, the July 2011 VA examiner determined that the Veteran's PTSD symptoms cause mild to moderate interference with his social functioning.  This level of interference is most appropriate with a 50 percent disability rating.  Id.

Additionally, a rating of 70 percent contemplates such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability of the Veteran to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, an inability to establish and maintain effective relationships.  There is no evidence in the medical record of any of these symptoms during this time period.  Further, with regard to the suicidal ideation, the evidence of record does not establish that the Veteran has ever experienced suicidal plans or intent.  As such, a rating of 70 percent or higher is not justified for the Veteran's service-connected PTSD since July 15, 2011.  Id.  

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports regarding his PTSD symptoms.  However, none of the criteria required for a 70 percent disability rating were diagnosed or objectively noted during this period.  The treatment notes of record similarly do not provide objective support for a higher disability rating.  Id.  

Therefore, based upon these findings and following a full review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximates a 50 percent evaluation since July 15, 2011.  Id.  

In summary, the Board finds a 70 percent disability evaluation is warranted for the Veteran's PTSD from January 14, 1999, to July 15, 2011.  Since July 15, 2011, a 50 percent disability evaluation is warranted for the Veteran's PTSD.  Id.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in May 2004, August 2006, and December 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The August 2006 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

These duty-to-assist letters were not provided before the initial RO adjudication of his claim in July 2001.  However, after he was provided the letters, he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letter, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided these notices, the Veteran communicated on multiple occasions with VA without informing VA of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post-service VA and private treatment records have been obtained.  The records pertaining to his SSA disability benefits claim have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  In addition, the Veteran provided testimony at a September 2001 DRO hearing at the RO.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

ORDER

From January 14, 1999, to July 15, 2011, a higher disability evaluation of 70 percent for the Veteran's PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since July 15, 2011, a higher disability evaluation of 50 percent for the Veteran's PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


